—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered August 14, 1996, which granted petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs.
The application was properly granted where petitioner is an infant, the period of delay was only some two months, and respondent Housing Authority, which claimed ignorance of any *80defects in the injury-causing playground equipment prior to service of the instant application, failed to show any reason for not believing that the equipment was in the same condition at the time of such service as it was at the time of the accident. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Andrias, JJ.